Citation Nr: 1641473	
Decision Date: 10/25/16    Archive Date: 11/08/16

DOCKET NO.  10-36 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected psychiatric disorder.

3.  Entitlement to service connection for a respiratory disorder, to include asthma and to include as secondary to service-connected psychiatric disorder.

4.  Entitlement to service connection for a gastrointestinal disorder, to include stomach ulcers and to include as secondary to service-connected psychiatric disorder.

5.  Entitlement to service connection for a bilateral eye disorder, to include cataracts and glaucoma.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from June 1970 to June 1972 and from November 1973 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for posttraumatic stress disorder (PTSD), bilateral hearing loss, tinnitus, stomach ulcers, narcolepsy, hypertension, high cholesterol, asthma, pseudofolliticitis barbae (PFB), bilateral cataracts, and glaucoma.  The Veteran timely appealed that decision.  

The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge in March 2012; a transcript of that hearing is associated with the claims file.

During the pendency of this appeal, the AOJ awarded service connection for PTSD with depression in a November 2011 rating decision, and increased evaluations for the Veteran's PTSD in December 2013.  The AOJ also awarded service connection for tinnitus and PFB in a February 2015 rating decision.  During the pendency of that remand, no notices of disagreement with those decisions have been timely received and the Board therefore also considers those issues to be final.  

The case was before the Board in June 2014, at which time service connection for high cholesterol was denied.  The Veteran did not appeal that claim to the United States Court of Appeals for Veterans Claims (Court); the Board therefore considers that issue to be final.  Additionally, the Board awarded service connection for narcolepsy in its June 2014 decision; the AOJ implemented that award of benefits in a July 2014 rating decision; the Veteran did not submit a timely notice of disagreement with that decision and the Board considers that claim to be final.  

In the June 2014 decision, the Board remanded the bilateral hearing loss, hypertension, stomach ulcers, asthma, bilateral cataracts and glaucoma claims for additional development.  Those claims have been returned to the Board at this time for further appellate review.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the AOJ issued a memorandum of unavailability of the Veteran's service treatment records in May 2009.  Consequently, in cases where service medical records are unavailable, the VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases VA's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

In the June 2014 remand of the above issues, the Board requested a VA examination of those issues; such was accomplished in September 2014 for the Veteran's hypertension, ulcer, bilateral hearing loss and respiratory disorders and for the Veteran's eye disorders in January 2015.  

With respect to the hypertension, ulcer, and respiratory disorders, the examiner opined that those disorders were less likely than not related to military service because the

Veteran claims onset of these condition while on active duty b[ut] no service treatment records are available for review except the entrance exam . . . . Based on the lack of supporting clinical evidence in the [service treatment records], the claimed asthma, [hypertension], and duodenal ulcer were less likely tha[n] not incurred in or caused by the claimed in-service injury, event, or illness.

The Board notes that this opinion is wholly inadequate because it relies totally on the lack of clinical evidence during military service as the basis of his rationale.  The Veteran's service treatment records are known to be unavailable.  VA has a heightened duty in this case and an opinion that relies solely on the basis that the unavailable records are unavailable is circular and clearly inadequate.  Moreover, the Veteran's representative submitted several treatise articles which raise the issue of secondary service connection of the Veteran's hypertension, ulcers and asthma as due to or aggravated by his psychiatric disorder.  The examiner did not address that theory of entitlement.  

Next, regarding the Veteran's bilateral eye disorders, the examiner diagnosed the Veteran with bilateral cataracts and glaucoma; the examiner opined that those disorders were less likely than not related to military service because there was "no note of either cataract or glaucoma in the VBMS efolder."  Aside from that fact being completely inaccurate-as private and VA medical records document a past medical history of both those conditions-the examiner's opinion is completely inadequate regarding whether the Veteran's claimed eye disorders are related to his military service, again because the lack of any clinical evidence in-service cannot be the sole rationale on which a nexus is not found.  

Regarding the bilateral hearing loss, the September 2014 audiologist "could not test" the Veteran's hearing loss and noted that the audiometric data was not valid for rating purposes.  The Board is consequently unable to determine whether the Veteran has a current hearing loss disability under VA regulations, as this is the only audiological examination of record.  Moreover, in light of the lack of ability to test the Veteran's hearing, the examiner did not address any medical opinion regarding his hearing, although that examiner related the Veteran's tinnitus to military service.  The examiner also did not address any secondary service connection theory of entitlement in that examination.  

In light of these obvious deficiencies noted above, the Board must remand the above claims in order to obtain additional adequate VA examinations and medical opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise); see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Finally, the Board notes that the Veteran's service treatment records are not of record, although a formal finding of unavailability is of record in May 2009.  The Board further notes that the Veteran appeared to indicate that the Stuttgart Health Clinic and Military Hospital may have his service treatment records; an October 2002 response from that facility seemed to indicate that they could not find the records at that time.  Likewise, two responses to that clinic in September and October 2009 went unanswered.  

In an October 2009 letter, VA informed the Veteran that they had made a second request for those records, although it was his responsibility to obtain those records unless they were considered federal records.  It does not appear that any further requests were made, nor as VA determined that those records do not exist or that further attempts to obtain those records would be futile.  

In a December 2009 statement, the Veteran indicated that the Heidelberg/Stuttgart facility was a military hospital.  He additionally listed Brooke Army Medical, Kimbrough Army Hospital, Nellingen Army Health Clinic, Landstuhl Military Hospital, Mainz Army Health Clinic, Beaufort Naval Hospital, and Cannstadt Army Hospital as facilities that he obtained treatment from, at various times from 1976 through 2000.  Aside from Heidelberg/Stuttgart, it does not appear that any attempts to obtain records from the other identified Armed Forces facilities have been made.  

Consequently, in order for VA to fulfill its duty to assist in this case, this case must be remanded in order to obtain records from all of the above facilities until it is determined that those records do not exist or that further attempts to obtain those records would be futile.  Such needs to be determined in memorandums of unavailability and the Veteran needs to be so notified.  

As a final matter, as it appears that the Veteran's service treatment records may have been sent to one of these facilities previously, the Board finds that the May 2009 formal finding of unavailability was premature in this case, as VA has clearly not performed its complete due diligence in order to locate and obtain the Veteran's service treatment records in this case.  

Consequently, on remand, the AOJ should attempt to obtain any outstanding service records, including from any of the above noted facilities, and associate those records with the claims file.  Only after all of the above facilities have been determined to be completely free of any records and all of the additional procedures for obtaining service records have been completed, should the AOJ consider issuing another formal finding of unavailability.  

On remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain through official sources any of the Veteran's service treatment and personnel records that are not currently associated with the claims file.  If any further records cannot be obtained and further attempts would be futile and only after the completion of Remand Orders 2-10, should the AOJ note such in the claims file with a memorandum of unavailability and the Veteran should be notified thereof.

2.  Attempt to obtain through official sources any of the Veteran's records from the Heidelberg Military Hospital that are not currently associated with the claims file.  If any further records cannot be obtained and further attempts would be futile, such should be noted in the claims file with a memorandum of unavailability and the Veteran should be notified thereof.

3.  Attempt to obtain through official sources any of the Veteran's records from the Stuttgart Military Health Clinic/Hospital that are not currently associated with the claims file.  If any further records cannot be obtained and further attempts would be futile, such should be noted in the claims file with a memorandum of unavailability and the Veteran should be notified thereof.

4.  Attempt to obtain through official sources any of the Veteran's records from the Brooke Army Medical Center/Hospital that are not currently associated with the claims file.  If any further records cannot be obtained and further attempts would be futile, such should be noted in the claims file with a memorandum of unavailability and the Veteran should be notified thereof.

5.  Attempt to obtain through official sources any of the Veteran's records from the Kimbrough Army Hospital that are not currently associated with the claims file.  If any further records cannot be obtained and further attempts would be futile, such should be noted in the claims file with a memorandum of unavailability and the Veteran should be notified thereof.

6.  Attempt to obtain through official sources any of the Veteran's records from the Nelligen Army Health Clinic that are not currently associated with the claims file.  If any further records cannot be obtained and further attempts would be futile, such should be noted in the claims file with a memorandum of unavailability and the Veteran should be notified thereof.

7.  Attempt to obtain through official sources any of the Veteran's records from the Landstuhl Military Hospital that are not currently associated with the claims file.  If any further records cannot be obtained and further attempts would be futile, such should be noted in the claims file with a memorandum of unavailability and the Veteran should be notified thereof.

8.  Attempt to obtain through official sources any of the Veteran's records from the Mainz Army Health Clinic that are not currently associated with the claims file.  If any further records cannot be obtained and further attempts would be futile, such should be noted in the claims file with a memorandum of unavailability and the Veteran should be notified thereof.

9.  Attempt to obtain through official sources any of the Veteran's records from the Beaufort Naval Hospital that are not currently associated with the claims file.  If any further records cannot be obtained and further attempts would be futile, such should be noted in the claims file with a memorandum of unavailability and the Veteran should be notified thereof.

10.  Attempt to obtain through official sources any of the Veteran's records from the Cannstadt Army Hospital that are not currently associated with the claims file.  If any further records cannot be obtained and further attempts would be futile, such should be noted in the claims file with a memorandum of unavailability and the Veteran should be notified thereof.

11.  Obtain any and all VA treatment records from the Nashville VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

12.  Ask the Veteran to identify any private treatment that he may have had for his bilateral hearing loss, hypertension, respiratory/asthma, gastrointestinal/ulcers, and eye/glaucoma/cataracts disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

13.  Schedule the Veteran for a VA audiological examination.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Testing should be conducted so as to determine whether the Veteran meets the definition of impaired hearing.  38 C.F.R. § 3.385 (2015).  The examination report should also discuss the Veteran's complaints of hearing loss and its impact on the Veteran's activities of daily living and occupational functioning.  

For any hearing impairment identified in accordance with 38 C.F.R. § 3.385, the examiner should opine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) caused by or otherwise related to military service, to include any noise exposure therein.  

The examiner should focus specifically on whether the noise exposure in service is the cause of any current hearing impairment, and whether such hearing loss began during or was initially manifested during military service.  Facts and medical principles relied on to arrive at an opinion should be set forth, including any principles relating to the possibility of a delayed onset of loss of acuity due to noise exposure in service.  

The examiner should also specifically address the treatise evidence submitted by the Veteran's representative in June 2016.  

The examiner should also address of the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.  The examiner should also specifically address the previous VA examination reports of record and those examiners' findings and conclusions, and any other pertinent evidence of record, as appropriate.  

Next, the examiner should opine whether the Veteran's bilateral hearing loss was more likely, less likely or at least as likely (a) caused by; or (b) aggravated (i.e., permanently worsened beyond the normal progression of that disease) by the Veteran's service-connected tinnitus.  

If aggravation of the Veteran's bilateral hearing loss by his tinnitus is found, the examiner must attempt to establish a baseline level of severity of his bilateral hearing loss prior to aggravation by the service-connected tinnitus.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

14.  Schedule the Veteran for a VA examination by an appropriate examiner in order to determine whether any respiratory/pulmonary disorder is related to his military service or a service-connected disability.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination and testing, the examiner should identify any respiratory disorder found, including asthma.  Then, the examiner should opine as to whether each pulmonary/respiratory disorder found, to include asthma, more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's military service.  

The examiner should also address of the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.  The examiner should also specifically address the previous VA examination reports of record and those examiners' findings and conclusions, and any other pertinent evidence of record, as appropriate.  

Next, the examiner should opine whether the Veteran's respiratory/pulmonary disorder was more likely, less likely or at least as likely (a) caused by; or (b) aggravated (i.e., permanently worsened beyond the normal progression of that disease) by the Veteran's service-connected psychiatric disorder.  The examiner should specifically address the treatise evidence submitted by the Veteran's representative in June 2016.  

If aggravation of the Veteran's respiratory/pulmonary disorder by his psychiatric disorder is found, the examiner must attempt to establish a baseline level of severity of his respiratory/pulmonary disorder prior to aggravation by the service-connected psychiatric disorder.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

15.  Schedule the Veteran for a VA examination in order to determine whether the Veteran's hypertension is due to his military service or a service-connected disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should state whether the Veteran has hypertension.  Then, the examiner must opine as to whether any hypertension more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise the result of his military service.  

Specifically, the examiner should consider and address the noted blood pressure readings in service or within one year after discharge therefrom and discuss whether any elevated readings are initial manifestations of the Veteran's hypertension which was later diagnosed after discharge from service.  

The examiner should also address of the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.  The examiner should also specifically address the previous VA examination reports of record and those examiners' findings and conclusions, and any other pertinent evidence of record, as appropriate.  

Next, the examiner should opine whether the Veteran's hypertension was more likely, less likely or at least as likely (a) caused by; or (b) aggravated (i.e., permanently worsened beyond the normal progression of that disease) by the Veteran's service-connected psychiatric disorder.  The examiner should specifically address the treatise evidence submitted by the Veteran's representative in June 2016.  

If aggravation of the Veteran's hypertension by his psychiatric disorder is found, the examiner must attempt to establish a baseline level of severity of his hypertension prior to aggravation by the service-connected psychiatric disorder.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

16.  Schedule the Veteran for a VA examination by an appropriate examiner in order to determine whether any gastrointestinal/ulcer disorder is related to his military service or a service-connected disability.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination and testing, the examiner should identify any gastrointestinal disorder found, including ulcers.  Then, the examiner should opine as to whether each gastrointestinal disorder found, to include ulcers, more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's military service.  

The examiner should also address of the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.  The examiner should also specifically address the previous VA examination reports of record and those examiners' findings and conclusions, and any other pertinent evidence of record, as appropriate.  

Next, the examiner should opine whether the Veteran's gastrointestinal disorder was more likely, less likely or at least as likely (a) caused by; or (b) aggravated (i.e., permanently worsened beyond the normal progression of that disease) by the Veteran's service-connected psychiatric disorder.  The examiner should specifically address the treatise evidence submitted by the Veteran's representative in June 2016.  

If aggravation of the Veteran's gastrointestinal disorder by his psychiatric disorder is found, the examiner must attempt to establish a baseline level of severity of his gastrointestinal disorder prior to aggravation by the service-connected psychiatric disorder.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

17.  Schedule the Veteran for a VA examination an appropriate examiner in order to determine whether the Veteran's eye disorders, including cataracts and glaucoma, are the result of his military service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After examination of the Veteran and review of the claims file, the examiner should identify all eye disorders found, to include cataracts and glaucoma.  Then, the examiner should opine whether the Veteran's eye disorders, including cataracts and glaucoma, more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's military service.  

The examiner should also address of the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.  The examiner should also specifically address the previous VA examination reports of record and those examiners' findings and conclusions, and any other pertinent evidence of record, as appropriate.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

18.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for bilateral hearing loss, hypertension, respiratory/asthma, gastrointestinal/ulcer, and bilateral eye disorders.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

